Citation Nr: 1102465	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-21 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1963 to August 1966 and in the United States Air Force 
from August 1967 to August 1972.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  

In November 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  The Veteran also 
testified before a decision review officer (DRO) at the RO in 
March 2009.  Transcripts of both hearings are of record.

In an August 1972 final rating decision, the RO denied service 
connection for chronic psychoneurosis and a psychosis disorder, 
but did not consider diagnoses of PTSD or nonspecified depressive 
and anxiety disorders. The Board will, therefore, address the 
current appeal on a de novo basis.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008) (claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a differently diagnosed 
disease or injury); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) (claim based on a new diagnosis is a new claim).

The Veteran's August 2006 claim specified that he was seeking 
service connection for PTSD and the issue on appeal was 
previously characterized by the RO as entitlement to service 
connection for PTSD.  The Court of Appeals for Veterans Claims 
(Court) has held that a claim for service connection for a 
psychiatric disability encompasses all psychiatric 
symptomatology, regardless of how that symptomatology is 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light 
of Clemons, the issue in the instant appeal is properly 
understood as a claim for service connection for an acquired 
psychiatric disorder to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Treatment records from the Huntington VA Medical Center (VAMC) 
show that the Veteran was diagnosed with nonspecified depressive 
and anxiety disorders in October 2004.  The Veteran was also 
found to endorse many symptoms consistent with PTSD during a 
January 2005 examination at the Logan Vet Center, and PTSD was 
diagnosed in February 2007.  A March 2009 letter from the 
Veteran's therapist at the Vet Center states that his psychiatric 
symptoms, including sleep problems, changes in mood, and anger 
and irritability, are due to his experiences during his two tours 
of duty in Vietnam.  Thus, the record contains evidence of 
current psychiatric disabilities and competent evidence of an 
association with active duty service.  A VA psychiatric 
examination should be provided to determine the nature and 
etiology of the Veteran's disability. 

With respect to the claim for PTSD, VA has amended its rules for 
adjudicating disability compensation claims for PTSD, in 38 CFR § 
3.304(f)(3), to liberalize the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is 
effective for claims pending as of July 13, 2010.  75 Fed. Reg. 
39,843 (July 13, 2010) (announcing final rule, incorrectly 
listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 
(July 15, 2010) (correcting effective date to July 13, 2010).

This new version of 38 CFR § 3.304(f)(3) eliminates the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  Specifically, this regulatory 
revision now requires that the following be demonstrated to 
establish service connection for PTSD: 1) the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service; 2) a VA psychiatrist or psychologist, or 
contract equivalent, confirms the claimed stressor is adequate to 
support a diagnosis of PTSD; and 3) the Veteran's symptoms are 
related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) 
(effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 
2010).

The Veteran has reported several stressors to account for his 
current diagnosis of PTSD including loading and unloading body 
bags in Vietnam and Japan, his involvement in a plane crash in 
1966, and receiving enemy fire in Vietnam in 1966 and 1972.  
While he has not specifically reported experiencing fear of 
hostile military activity as a stressor, during the November 2010 
hearing, he asked for consideration of his claim under the 
amended version of 38 C.F.R. § 3.304(f)(3).  Therefore, the VA 
psychiatric examination provided on appeal should address whether 
the Veteran's stressor involves "fear of hostile military or 
terrorist activity" and the RO should readjudicate the claim with 
consideration of the amended regulation.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to assess the current nature 
and etiology of any acquired psychiatric 
disorders. The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.

The examiner must confirm the existence of 
any acquired psychiatric disorders, making 
specific findings regarding the existence of 
PTSD and any depressive and anxiety 
disorders.
The examiner should then determine whether it 
is at least as likely as not (50 percent 
or better probability) that any currently 
diagnosed psychiatric disorders are 
etiologically related to any incident of the 
Veteran's active duty service, to include his 
duties loading and unloading body bags.  With 
respect to any diagnosed PTSD, the examiner 
should also determine whether the condition 
is etiologically related to any fear of 
hostile military activity.  A full rationale 
for all medical opinions must be provided. 

If possible, the examiner is also asked to 
try and differentiate the extent of symptoms 
attributable to each of the Veteran's 
diagnosed psychiatric disorders.  If the 
examiner is unable to make this distinction, 
then he/she should expressly so state and 
consider all symptoms in the aggregate as 
part and parcel of one overall psychiatric 
disability.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1992).

2.  Readjudicate the claim with consideration 
of the amended version of 38 C.F.R. § 
3.304(f)(3).  If the benefits sought on 
appeal are not fully granted, issue the 
Veteran and his representative a supplemental 
statement of the case (SSOC) before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


